Citation Nr: 0709703	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation for post traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to service connection for left upper 
extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1992 to April 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2004 and August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

A Video Conference hearing was held in March 2006.  A 
transcript of said hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires VA to make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c), (d) (2006).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody.  

At the Video Conference hearing of March 2006 the veteran 
testified that he had been receiving on-going treatment for 
his PTSD and his left arm radiculopathy at the VA Medical 
Center in Denver, Colorado.  Although the claims file 
contains VA examinations dated in February 2005, the last VA 
outpatient treatment records are of November 2004.  Treatment 
records since November 2004 must be obtained.

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  In the 
present case the veteran is seeking service connection for 
left upper arm radiculopathy.  Service medical records of 
February 1993 note that the veteran sought treatment after 
being involved in a hazing incident where he was slapped and 
hit in the legs, back, knees, lower back, stomach and 
buttocks.  The treatment records noted multiple contusions.  
Additional treatment records of February 1993 note that the 
veteran sought additional treatment for pain in both legs, 
back and neck associated with the hazing incident.  

VA outpatient treatment records of June 2001 show a diagnosis 
of cervical radiculopathy of the left arm.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether the 
veteran's current left upper arm 
radiculopathy is related to the in-
service complaints, including the 
complaints regarding the neck.  The 
examiner should specifically comment as 
to whether it is as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any left upper arm 
radiculopathy present is related to the 
injuries incurred in service or whether 
such etiology is unlikely (i.e., less 
than a 50-50 probability).  The claims 
folder should be made available to the 
examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.  

2.  The AOJ should obtain all relevant 
VA outpatient treatment records 
concerning PTSD and left upper arm 
radiculopathy since November 2004.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




